Order filed May 11, 2021




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00706-CV
                                    ____________

                            FRANCI NEELY, Appellant

                                           V.

ISAIAH DERRICK ALLEN AND KELYN ANJA ALLEN, INDIVIDUALLY
           AND AS NEXT FRIEND OF A.R.A., Appellees


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-18862

                                     ORDER

      We determine that a relevant item is not included in the clerk’s record for
this case. See Tex. R. App. P. 34.5(c). On March 24, 2020, in a related mandamus
proceeding, this court ordered the trial court “to set aside its August 24, 2020
order” granting appellees’ motion to dismiss. Any order of the trial court in
response to this directive is not included in the clerk’s record in the instant case.
      Accordingly, the Harris County District Clerk is directed to prepare, certify,
and file a supplemental clerk’s record on or before May 18, 2021, containing any
order of the trial court filed on or after March 24, 2020 in case number 2019-
18862.

      If the requested item is not part of the case file, the district clerk is directed
to prepare, certify, and file a supplemental clerk’s record containing a certified
statement that the omitted item is not a part of the case file.



                                  PER CURIAM



Panel consists of Justices Zimmerer, Spain, and Hassan.